MOED - CM/ECF (LIVE)-Query Parties                                   https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 1 of 35 PageID #: 16




                                                     SCHEDULE B




          Darren Duncan                                                 Derek Y. Brandt
          Individually and on behalf of all others                      MCCUNE WRIGHT LLP -
          similarly situated                                            Edwardsville
                                                                        231 North Main Street
          Added: 06/09/2021                                             Suite 20
                                                       represented
          (Plaintiff)                                                   Edwardsville, IL 62025
                                                       by
                                                                        618-307-6116
                                                                        DYB@mccunewright.com
                                                                        Assigned: 06/09/2021
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED


                                                                        Connor P. Lemire
                                                                        MCCUNE WRIGHT LLP -
                                                                        Edwardsville
                                                                        231 North Main Street
                                                                        Suite 20
                                                                        Edwardsville, IL 62025
                                                                        618-307-6116
                                                                        618-307-6161 (fax)
                                                                        cpl@mccunewright.com
                                                                        Assigned: 06/09/2021
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED




1 of 35                                                                                                       6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                                     https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 2 of 35 PageID #: 17


                                                                          Leigh M. Perica
                                                                          MCCUNE WRIGHT LLP -
                                                                          Edwardsville
                                                                          231 North Main Street
                                                                          Suite 20
                                                                          Edwardsville, IL 62025
                                                                          618-307-6116
                                                                          618-307-6161 (fax)
                                                                          lmp@mccunewright.com
                                                                          Assigned: 06/09/2021
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED


          Jones Planting Co. III                                          Jonathan Scott Crevier
          On behalf of itself and all others similarly                    LABATON SUCHAROW LLP
          situated                                                        140 Broadway
                                                                          New York, NY 10005
                                                         represented
          Added: 06/10/2021                                               212-907-0700
                                                         by
          (Plaintiff)                                                     jcrevier@labaton.com
                                                                          Assigned: 06/10/2021
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED


                                                                          Karin Elizabeth Garvey
                                                                          LABATON SUCHAROW LLP
                                                                          140 Broadway
                                                                          New York, NY 10005
                                                                          212-907-0700
                                                                          kgarvey@labaton.com
                                                                          Assigned: 06/10/2021
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED


                                                                          Randall P. Ewing, Jr.
                                                                          KOREIN AND TILLERY LLC - St
                                                                          Louis
                                                                          505 North 7th Street
                                                                          Suite 3600
                                                                          St. Louis, MO 63101
                                                                          314-241-4844
                                                                          314-241-3525 (fax)
                                                                          rewing@koreintillery.com
                                                                          Assigned: 06/10/2021
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED




2 of 35                                                                                                         6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                              https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 3 of 35 PageID #: 18


                                                                   Charles F. Barrett
                                                                   BARRETT AND ASSOCIATES PA
                                                                   6518 Highway 100
                                                                   Suite 210
                                                                   Nashville, TN 37205
                                                                   615-515-3393
                                                                   615-515-3395 (fax)
                                                                   Assigned: 06/10/2021
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED


          Charles Lex                                              Brian D. Clark
          Added: 06/10/2021                                        LOCKRIDGE GRINDAL PLLP
          (Plaintiff)                                              100 Washington Ave. S.
                                                                   Suite 2200
                                                                   Minneapolis, MN 55401
                                                  represented
                                                                   612-339-6900
                                                  by
                                                                   612-339-0981 (fax)
                                                                   bdclark@locklaw.com
                                                                   Assigned: 06/10/2021
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED


                                                                   Rebecca A. Peterson
                                                                   LOCKRIDGE GRINDAL PLLP
                                                                   100 Washington Ave. S.
                                                                   Suite 2200
                                                                   Minneapolis, MN 55401
                                                                   612-339-6900
                                                                   612-339-0981 (fax)
                                                                   rapeterson@locklaw.com
                                                                   Assigned: 06/10/2021
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED


                                                                   Robert K. Shelquist
                                                                   LOCKRIDGE GRINDAL PLLP
                                                                   100 Washington Ave. S.
                                                                   Suite 2200
                                                                   Minneapolis, MN 55401
                                                                   612-339-6900
                                                                   619-339-0981 (fax)
                                                                   rkshelquist@locklaw.com
                                                                   Assigned: 06/10/2021
                                                                   LEAD ATTORNEY
                                                                   PRO HAC VICE
                                                                   ATTORNEY TO BE NOTICED



3 of 35                                                                                                  6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                           https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 4 of 35 PageID #: 19


                                                                Stephanie A. Chen
                                                                LOCKRIDGE GRINDAL PLLP
                                                                100 Washington Ave. S.
                                                                Suite 2200
                                                                Minneapolis, MN 55401
                                                                612-339-6900
                                                                612-339-0981 (fax)
                                                                sachen@locklaw.com
                                                                Assigned: 06/10/2021
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED


                                                                W. Joseph Bruckner
                                                                LOCKRIDGE GRINDAL PLLP
                                                                100 Washington Ave. S.
                                                                Suite 2200
                                                                Minneapolis, MN 55401
                                                                612-339-6900
                                                                612-339-0981 (fax)
                                                                wjbruckner@locklaw.com
                                                                Assigned: 06/10/2021
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED


                                                                Jamie L. Boyer
                                                                KOREIN AND TILLERY LLC - St
                                                                Louis
                                                                505 North 7th Street
                                                                Suite 3600
                                                                St. Louis, MO 63101
                                                                314-241-4844
                                                                314-241-3525 (fax)
                                                                jboyer@koreintillery.com
                                                                Assigned: 06/10/2021
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED


                                                                Randall P. Ewing, Jr.
                                                                KOREIN AND TILLERY LLC - St
                                                                Louis
                                                                505 North 7th Street
                                                                Suite 3600
                                                                St. Louis, MO 63101
                                                                314-241-4844
                                                                314-241-3525 (fax)
                                                                rewing@koreintillery.com
                                                                Assigned: 06/10/2021
                                                                LEAD ATTORNEY


4 of 35                                                                                               6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                                 https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 5 of 35 PageID #: 20

                                                                      ATTORNEY TO BE NOTICED


                                                                      Robert L. King
                                                                      KOREIN AND TILLERY LLC - St
                                                                      Louis
                                                                      505 North 7th Street
                                                                      Suite 3600
                                                                      St. Louis, MO 63101
                                                                      314-241-4844
                                                                      314-241-3525 (fax)
                                                                      rking@koreintillery.com
                                                                      Assigned: 06/10/2021
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED


          John C. Swanson                                             Robert A. Clifford
          individually and on behalf of all others                    CLIFFORD LAW OFFICES PC
          similarly situated                                          120 North LaSalle Street
                                                                      31st Floor
          Added: 06/10/2021                                           Suite 3100
          (Plaintiff)                                represented      Chicago, IL 60602
                                                     by               312-899-9090
                                                                      314-251-1160 (fax)
                                                                      rac@cliffordlaw.com
                                                                      Assigned: 06/10/2021
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED


                                                                      Shannon M McNulty
                                                                      CLIFFORD LAW OFFICES PC
                                                                      120 North LaSalle Street
                                                                      31st Floor
                                                                      Suite 3100
                                                                      Chicago, IL 60602
                                                                      312-899-9090
                                                                      312-251-1160 (fax)
                                                                      smm@cliffordlaw.com
                                                                      Assigned: 06/10/2021
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED


                                                                      Marco Cercone
                                                                      RUPP AND BAASE LLC
                                                                      424 Main Street
                                                                      Buffalo, NY 14202
                                                                      716-854-3400
                                                                      cercone@ruppbaase.com
                                                                      Assigned: 06/10/2021


5 of 35                                                                                                     6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                              https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 6 of 35 PageID #: 21

                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED


                                                                   Randall P. Ewing, Jr.
                                                                   KOREIN AND TILLERY LLC - St
                                                                   Louis
                                                                   505 North 7th Street
                                                                   Suite 3600
                                                                   St. Louis, MO 63101
                                                                   314-241-4844
                                                                   314-241-3525 (fax)
                                                                   rewing@koreintillery.com
                                                                   Assigned: 06/10/2021
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED


                                                                   Linda P. Nussbaum
                                                                   COHEN AND MILSTEIN
                                                                   825 Third Avenue
                                                                   30th Floor
                                                                   New York, NY 10022
                                                                   212-838-7797
                                                                   212-838-7745 (fax)
                                                                   Assigned: 06/10/2021
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED


          Vienna Eqho Farms                                        Sterling Starns
          Added: 06/10/2021                                        BARRETT LAW GROUP PA
          (Plaintiff)                                              404 Court Square North
                                                                   P.O. Box 927
                                                                   Lexington, MS 39095
                                                  represented
                                                                   662-834-2488
                                                  by
                                                                   662-834-2628 (fax)
                                                                   sstarns@barrettlawgroup.com
                                                                   Assigned: 06/10/2021
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED


                                                                   John W. Barrett
                                                                   BARRETT LAW GROUP PA
                                                                   404 Court Square North
                                                                   P.O. Box 927
                                                                   Lexington, MS 39095
                                                                   662-834-2376
                                                                   662-834-2628 (fax)
                                                                   dbarrett@barrettlawoffice.com
                                                                   Assigned: 06/22/2021


6 of 35                                                                                                  6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                                      https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 7 of 35 PageID #: 22

                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED


                                                                           Katherine Barrett Riley
                                                                           BARRETT LAW GROUP PA
                                                                           404 Court Square North
                                                                           P.O. Box 927
                                                                           Lexington, MS 39095
                                                                           662-834-2488
                                                                           662-834-2628 (fax)
                                                                           kbriley@barrettlawgroup.com
                                                                           Assigned: 06/10/2021
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED


                                                                           Jonathan W. Cuneo
                                                                           CUNEO AND GILBERT LLP - DC
                                                                           4725 Wisconsin Avenue NW
                                                                           Suite 200
                                                                           Washington, DC 20016
                                                                           202-789-3960
                                                                           202-789-1813 (fax)
                                                                           jonc@cuneolaw.com
                                                                           Assigned: 06/10/2021
                                                                           LEAD ATTORNEY
                                                                           PRO HAC VICE
                                                                           ATTORNEY TO BE NOTICED


                                                                           Victoria R. Sims
                                                                           CUNEO AND GILBERT LLP - DC
                                                                           4725 Wisconsin Avenue NW
                                                                           Suite 200
                                                                           Washington, DC 20016
                                                                           202-789-3960
                                                                           202-789-1813 (fax)
                                                                           vicky@cuneolaw.com
                                                                           Assigned: 06/10/2021
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED


          Melinda Budde                                                    Gregory M. Bentz
          on behalf of herself and all others similarly                    SHARP LAW LLP
          situated                                                         4820 W. 75th Street
                                                          represented      Prairie Village, KS 66208
          Added: 06/10/2021                               by               816-421-3355
          (Plaintiff)                                                      816-374-0509 (fax)
                                                                           GBentz@midwest-law.com
                                                                           Assigned: 06/10/2021


7 of 35                                                                                                          6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                                  https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 8 of 35 PageID #: 23

                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED


                                                                       Rex A. Sharp
                                                                       SHARP LAW LLP
                                                                       4820 W. 75th Street
                                                                       Prairie Village, KS 66208
                                                                       913-901-0500 fax
                                                                       913-901-0419 (fax)
                                                                       RSharp@midwest-law.com
                                                                       Assigned: 06/10/2021
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED


                                                                       Isaac L. Diel
                                                                       SHARP LAW LLP
                                                                       4820 W. 75th Street
                                                                       Prairie Village, KS 66208
                                                                       913-661-9931
                                                                       913-901-0419 (fax)
                                                                       idiel@midwest-law.com
                                                                       Assigned: 06/10/2021
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED


                                                                       Ruth Anne French-Hodson
                                                                       SHARP LAW LLP
                                                                       4820 W. 75th Street
                                                                       Prairie Village, KS 66208
                                                                       913-901-0505
                                                                       913-901-0419 (fax)
                                                                       rafrenchhodson@midwest-law.com
                                                                       Assigned: 06/10/2021
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED


          Randi Handwerk                                               Daniel E. Gustafson
          on behalf of himself individually and all                    GUSTAFSON GLUEK PLLC
          others similarly situated                                    120 South 6th St.
                                                                       Suite 2600
          Added: 06/10/2021                                            Minneapolis, MN 55402
                                                      represented
          (Plaintiff)                                                  612-333-8844
                                                      by
                                                                       612-339-6622 (fax)
                                                                       dgustafson@gustafsongluek.com
                                                                       Assigned: 06/10/2021
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED



8 of 35                                                                                                      6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                           https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 9 of 35 PageID #: 24


                                                                Daniel J Nordin
                                                                GUSTAFSON GLUEK PLLC
                                                                120 South 6th St.
                                                                Suite 2600
                                                                Minneapolis, MN 55402
                                                                612-333-8844
                                                                612-339-6622 (fax)
                                                                dnordin@gustafsongluek.com
                                                                Assigned: 06/10/2021
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED


                                                                Michelle J Looby
                                                                GUSTAFSON GLUEK PLLC
                                                                120 South 6th St.
                                                                Suite 2600
                                                                Minneapolis, MN 55402
                                                                612-333-8844
                                                                612-339-6622 (fax)
                                                                mlooby@gustafsongluek.com
                                                                Assigned: 06/10/2021
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED


                                                                Mickey L Stevens
                                                                GUSTAFSON GLUEK PLLC
                                                                120 South 6th St.
                                                                Suite 2600
                                                                Minneapolis, MN 55402
                                                                612-333-8844
                                                                612-339-6622 (fax)
                                                                mstevens@gustafsongluek.com
                                                                Assigned: 06/10/2021
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED


                                                                Frank T. Davis, Jr
                                                                FREEDMAN AND BOYD PA
                                                                20 First Plaza NW
                                                                Suite 700
                                                                Albuquerque, NM 87102
                                                                505-842-9960
                                                                505-842-0761 (fax)
                                                                ftd@fbdlaw.com
                                                                Assigned: 06/10/2021
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED



9 of 35                                                                                               6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                            https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 10 of 35 PageID #: 25


                                                                 Josh B Ewing
                                                                 FREEDMAN AND BOYD PA
                                                                 20 First Plaza NW
                                                                 Suite 700
                                                                 Albuquerque, NM 87102
                                                                 503-927-5151
                                                                 505-944-8060 (fax)
                                                                 jbe@fbdlaw.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Joseph Goldberg
                                                                 FREEDMAN AND BOYD PA
                                                                 20 First Plaza NW
                                                                 Suite 700
                                                                 Albuquerque, NM 87102
                                                                 505-842-9960
                                                                 jg@fbdlaw.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 PRO HAC VICE
                                                                 ATTORNEY TO BE NOTICED


                                                                 Anne T Regan
                                                                 HELLMUTH AND JOHNSON PLLC
                                                                 8050 W. 78th St.
                                                                 Edina, MN 55439
                                                                 952-941-4005
                                                                 aregan@hjlawfirm.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Nathan D Prosser
                                                                 HELLMUTH AND JOHNSON PLLC
                                                                 8050 W. 78th St.
                                                                 Edina, MN 55439
                                                                 952-941-4005
                                                                 952-941-2337 (fax)
                                                                 nprosser@hjlawfirm.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Adam J. Zapala
                                                                 COTCHETT PITRE LLP


10 of 35                                                                                               6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                            https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 11 of 35 PageID #: 26

                                                                 840 Malcolm Rd.
                                                                 Suite 200
                                                                 Burlingame, CA 94010
                                                                 650-697-6000
                                                                 650-697-0577 (fax)
                                                                 azapala@cpmlegal.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Elizabeth Tran Castillo
                                                                 COTCHETT PITRE LLP
                                                                 840 Malcolm Rd.
                                                                 Suite 200
                                                                 Burlingame, CA 94010
                                                                 650-697-6000
                                                                 650-697-0577 (fax)
                                                                 ecastillo@cpmlegal.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 James Gerard Beebe Dallal
                                                                 COTCHETT PITRE LLP
                                                                 840 Malcolm Rd.
                                                                 Suite 200
                                                                 Burlingame, CA 94010
                                                                 650-697-6000
                                                                 jdallal@cpmlegal.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Karin Swope
                                                                 COTCHETT PITRE LLP
                                                                 840 Malcolm Rd.
                                                                 Suite 200
                                                                 Burlingame, CA 94010
                                                                 206-778-2123
                                                                 kswope@kellerrohrback.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Reid Wilson Wayman Gaa
                                                                 COTCHETT PITRE LLP
                                                                 840 Malcolm Rd.
                                                                 Suite 200


11 of 35                                                                                               6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                               https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 12 of 35 PageID #: 27

                                                                    Burlingame, CA 94010
                                                                    650-697-6000
                                                                    650-697-0577 (fax)
                                                                    rgaa@cpmlegal.com
                                                                    Assigned: 06/10/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


           John Vehrenkamp                                          Daniel E. Gustafson
           Added: 06/10/2021                                        GUSTAFSON GLUEK PLLC
           (Plaintiff)                                              120 South 6th St.
                                                                    Suite 2600
                                                                    Minneapolis, MN 55402
                                                   represented
                                                                    612-333-8844
                                                   by
                                                                    612-339-6622 (fax)
                                                                    dgustafson@gustafsongluek.com
                                                                    Assigned: 06/10/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Daniel J Nordin
                                                                    GUSTAFSON GLUEK PLLC
                                                                    120 South 6th St.
                                                                    Suite 2600
                                                                    Minneapolis, MN 55402
                                                                    612-333-8844
                                                                    612-339-6622 (fax)
                                                                    dnordin@gustafsongluek.com
                                                                    Assigned: 06/10/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Michelle J Looby
                                                                    GUSTAFSON GLUEK PLLC
                                                                    120 South 6th St.
                                                                    Suite 2600
                                                                    Minneapolis, MN 55402
                                                                    612-333-8844
                                                                    612-339-6622 (fax)
                                                                    mlooby@gustafsongluek.com
                                                                    Assigned: 06/10/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


           Justin Pic                                               Daniel E. Gustafson
           Added: 06/10/2021                       represented      GUSTAFSON GLUEK PLLC
           (Plaintiff)                             by               120 South 6th St.
                                                                    Suite 2600


12 of 35                                                                                                  6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                                   https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
                Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 13 of 35 PageID #: 28

                                                                        Minneapolis, MN 55402
                                                                        612-333-8844
                                                                        612-339-6622 (fax)
                                                                        dgustafson@gustafsongluek.com
                                                                        Assigned: 06/10/2021
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED


                                                                        Daniel J Nordin
                                                                        GUSTAFSON GLUEK PLLC
                                                                        120 South 6th St.
                                                                        Suite 2600
                                                                        Minneapolis, MN 55402
                                                                        612-333-8844
                                                                        612-339-6622 (fax)
                                                                        dnordin@gustafsongluek.com
                                                                        Assigned: 06/10/2021
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED


                                                                        Michelle J Looby
                                                                        GUSTAFSON GLUEK PLLC
                                                                        120 South 6th St.
                                                                        Suite 2600
                                                                        Minneapolis, MN 55402
                                                                        612-333-8844
                                                                        612-339-6622 (fax)
                                                                        mlooby@gustafsongluek.com
                                                                        Assigned: 06/10/2021
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED


           Dan Flaten                                                   Daniel E. Gustafson
           on behalf of himself individually and all                    GUSTAFSON GLUEK PLLC
           others similarly situated                                    120 South 6th St.
                                                                        Suite 2600
           Added: 06/10/2021                                            Minneapolis, MN 55402
                                                       represented
           (Plaintiff)                                                  612-333-8844
                                                       by
                                                                        612-339-6622 (fax)
                                                                        dgustafson@gustafsongluek.com
                                                                        Assigned: 06/10/2021
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED


                                                                        Daniel C. Hedlund
                                                                        GUSTAFSON GLUEK PLLC
                                                                        120 South 6th St.
                                                                        Suite 2600


13 of 35                                                                                                      6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                            https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 14 of 35 PageID #: 29

                                                                 Minneapolis, MN 55402
                                                                 612-333-8844
                                                                 612-339-6622 (fax)
                                                                 dhedlund@gustafsongluek.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Daniel J Nordin
                                                                 GUSTAFSON GLUEK PLLC
                                                                 120 South 6th St.
                                                                 Suite 2600
                                                                 Minneapolis, MN 55402
                                                                 612-333-8844
                                                                 612-339-6622 (fax)
                                                                 dnordin@gustafsongluek.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Michelle J Looby
                                                                 GUSTAFSON GLUEK PLLC
                                                                 120 South 6th St.
                                                                 Suite 2600
                                                                 Minneapolis, MN 55402
                                                                 612-333-8844
                                                                 612-339-6622 (fax)
                                                                 mlooby@gustafsongluek.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Mickey L Stevens
                                                                 GUSTAFSON GLUEK PLLC
                                                                 120 South 6th St.
                                                                 Suite 2600
                                                                 Minneapolis, MN 55402
                                                                 612-333-8844
                                                                 612-339-6622 (fax)
                                                                 mstevens@gustafsongluek.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Richard Monroe Paul, III
                                                                 PAUL LLP
                                                                 601 Walnut St.
                                                                 Suite 300


14 of 35                                                                                               6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                                https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
                Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 15 of 35 PageID #: 30

                                                                     Kansas City, MO 64106
                                                                     816-984-8100
                                                                     Rick@PaulLLP.com
                                                                     Assigned: 06/22/2021
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED


           Ryan Bros., Inc.                                          Drew R. Ball
           on behalf of themselves and all others                    BALL AND MCCANN PC
           similarly situated                                        161 N. Clark Street
                                                                     Suite 1600
           Added: 06/10/2021                                         Chicago, IL 60601
                                                    represented
           (Plaintiff)                                               872-205-6556
                                                    by
                                                                     872-204-0244 (fax)
                                                                     drew@ballmccannlaw.com
                                                                     Assigned: 06/10/2021
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED


                                                                     Steve McCann
                                                                     BALL AND MCCANN PC
                                                                     161 N. Clark Street
                                                                     Suite 1600
                                                                     Chicago, IL 60601
                                                                     872-205-6556
                                                                     steve@ballmccannlaw.com
                                                                     Assigned: 06/10/2021
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED


                                                                     Anne T Regan
                                                                     HELLMUTH AND JOHNSON PLLC
                                                                     8050 W. 78th St.
                                                                     Edina, MN 55439
                                                                     952-941-4005
                                                                     aregan@hjlawfirm.com
                                                                     Assigned: 06/10/2021
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED


                                                                     Michael R Cashman
                                                                     HELLMUTH AND JOHNSON PLLC
                                                                     8050 W. 78th St.
                                                                     Edina, MN 55439
                                                                     952-941-4005
                                                                     952-941-2337 (fax)
                                                                     mcashman@hjlawfirm.com
                                                                     Assigned: 06/10/2021


15 of 35                                                                                                   6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                                https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
                Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 16 of 35 PageID #: 31

                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED


                                                                     Nathan D Prosser
                                                                     HELLMUTH AND JOHNSON PLLC
                                                                     8050 W. 78th St.
                                                                     Edina, MN 55439
                                                                     952-941-4005
                                                                     952-941-2337 (fax)
                                                                     nprosser@hjlawfirm.com
                                                                     Assigned: 06/10/2021
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED


           Michael J. Ryan                                           Drew R. Ball
           on behalf of themselves and all others                    BALL AND MCCANN PC
           similarly situated                                        161 N. Clark Street
                                                                     Suite 1600
           Added: 06/10/2021                                         Chicago, IL 60601
                                                    represented
           (Plaintiff)                                               872-205-6556
                                                    by
                                                                     872-204-0244 (fax)
                                                                     drew@ballmccannlaw.com
                                                                     Assigned: 06/10/2021
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED


                                                                     Steve McCann
                                                                     BALL AND MCCANN PC
                                                                     161 N. Clark Street
                                                                     Suite 1600
                                                                     Chicago, IL 60601
                                                                     872-205-6556
                                                                     steve@ballmccannlaw.com
                                                                     Assigned: 06/10/2021
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED


                                                                     Anne T Regan
                                                                     HELLMUTH AND JOHNSON PLLC
                                                                     8050 W. 78th St.
                                                                     Edina, MN 55439
                                                                     952-941-4005
                                                                     aregan@hjlawfirm.com
                                                                     Assigned: 06/10/2021
                                                                     LEAD ATTORNEY
                                                                     ATTORNEY TO BE NOTICED




16 of 35                                                                                                   6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                                   https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
                Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 17 of 35 PageID #: 32


                                                                        Michael R Cashman
                                                                        HELLMUTH AND JOHNSON PLLC
                                                                        8050 W. 78th St.
                                                                        Edina, MN 55439
                                                                        952-941-4005
                                                                        952-941-2337 (fax)
                                                                        mcashman@hjlawfirm.com
                                                                        Assigned: 06/10/2021
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED


           Leon Pfaff                                                   Daniel E. Gustafson
           on behalf of himseld individually and all                    GUSTAFSON GLUEK PLLC
           others similarly situated                                    120 South 6th St.
                                                                        Suite 2600
           Added: 06/10/2021                                            Minneapolis, MN 55402
                                                       represented
           (Plaintiff)                                                  612-333-8844
                                                       by
                                                                        612-339-6622 (fax)
                                                                        dgustafson@gustafsongluek.com
                                                                        Assigned: 06/10/2021
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED


                                                                        Daniel C. Hedlund
                                                                        GUSTAFSON GLUEK PLLC
                                                                        120 South 6th St.
                                                                        Suite 2600
                                                                        Minneapolis, MN 55402
                                                                        612-333-8844
                                                                        612-339-6622 (fax)
                                                                        dhedlund@gustafsongluek.com
                                                                        Assigned: 06/10/2021
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED


                                                                        Daniel J Nordin
                                                                        GUSTAFSON GLUEK PLLC
                                                                        120 South 6th St.
                                                                        Suite 2600
                                                                        Minneapolis, MN 55402
                                                                        612-333-8844
                                                                        612-339-6622 (fax)
                                                                        dnordin@gustafsongluek.com
                                                                        Assigned: 06/10/2021
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED




17 of 35                                                                                                      6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                            https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 18 of 35 PageID #: 33


                                                                 Michelle J Looby
                                                                 GUSTAFSON GLUEK PLLC
                                                                 120 South 6th St.
                                                                 Suite 2600
                                                                 Minneapolis, MN 55402
                                                                 612-333-8844
                                                                 612-339-6622 (fax)
                                                                 mlooby@gustafsongluek.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Mickey L Stevens
                                                                 GUSTAFSON GLUEK PLLC
                                                                 120 South 6th St.
                                                                 Suite 2600
                                                                 Minneapolis, MN 55402
                                                                 612-333-8844
                                                                 612-339-6622 (fax)
                                                                 mstevens@gustafsongluek.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Christopher Le
                                                                 STRAUS AND BOIES LLP - Fairfax
                                                                 4041 University Drive
                                                                 Suite 500
                                                                 Fairfax, VA 22030
                                                                 703-764-8700
                                                                 cle@straus-boies.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Timothy D Battin
                                                                 STRAUS AND BOIES LLP - Fairfax
                                                                 4041 University Drive
                                                                 Suite 500
                                                                 Fairfax, VA 22030
                                                                 703-764-8700
                                                                 tbattin@straus-boies.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 PRO HAC VICE
                                                                 ATTORNEY TO BE NOTICED




18 of 35                                                                                               6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                                   https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
                Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 19 of 35 PageID #: 34


                                                                        Robert Joseph Gralewski, Jr
                                                                        KIRBY MCINERNEY LLP - San
                                                                        Diego
                                                                        600 B Street
                                                                        Suite 2100
                                                                        San Diego, CA 92101
                                                                        619-784-1442
                                                                        bgralewski@kmllp.com
                                                                        Assigned: 06/10/2021
                                                                        LEAD ATTORNEY
                                                                        PRO HAC VICE
                                                                        ATTORNEY TO BE NOTICED


           B. Carlson                                                   Alyssa Leary
           on behalf of himself individually and all                    Zimmerman Reed
           others similarly situated                                    1100 IDS Center
                                                                        80 S 8th Street
           Added: 06/10/2021                           represented      Minneapolis, MN 55402
           (Plaintiff)                                 by               612-341-0400
                                                                        alyssa.leary@zimmreed.com
                                                                        Assigned: 06/10/2021
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED


                                                                        Brian C Gudmundson
                                                                        ZIMMERMAN REED PLLP -
                                                                        Minneapolis
                                                                        1100 IDS Center
                                                                        80 South 8th St.
                                                                        Minneapolis, MN 55402
                                                                        612-341-0400
                                                                        612-341-0844 (fax)
                                                                        brian.gudmundson@zimmreed.com
                                                                        Assigned: 06/10/2021
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED


                                                                        David M Cialkowski
                                                                        ZIMMERMAN REED PLLP -
                                                                        Minneapolis
                                                                        1100 IDS Center
                                                                        80 South 8th St.
                                                                        Minneapolis, MN 55402
                                                                        612-341-0400
                                                                        612-341-0844 (fax)
                                                                        david.cialkowski@zimmreed.com
                                                                        Assigned: 06/10/2021
                                                                        LEAD ATTORNEY


19 of 35                                                                                                      6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                                       https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
                Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 20 of 35 PageID #: 35

                                                                            ATTORNEY TO BE NOTICED


                                                                            Hart L. Robinovitch
                                                                            ZIMMERMAN REED PLLP -
                                                                            Scottsdale
                                                                            14646 N. Kierland Blvd
                                                                            Suite 145
                                                                            Scottsdale, AZ 85254
                                                                            480-348-6400
                                                                            480-348-6415 (fax)
                                                                            hart.robinovitch@zimmreed.com
                                                                            Assigned: 06/10/2021
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED


           Barbara Piper                                                    George A. Zelcs
           Executrix of the Estate of Michael Piper,                        KOREIN TILLERY LLC - Chicago
           deceased, on behalf of herself and all others                    205 N. Michigan Avenue
           similarly situated                                               Suite 1904
                                                                            Chicago, IL 60601
                                                           represented
           Added: 06/10/2021                                                312-641-9750
                                                           by
           (Plaintiff)                                                      314-241-3525 (fax)
                                                                            gzelcs@koreintillery.com
                                                                            Assigned: 06/10/2021
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED


                                                                            Ryan Zachary Cortazar
                                                                            KOREIN TILLERY LLC - Chicago
                                                                            205 N. Michigan Avenue
                                                                            Suite 1904
                                                                            Chicago, IL 60601
                                                                            312-641-9750
                                                                            312-641-9751 (fax)
                                                                            rcortazar@koreintillery.com
                                                                            Assigned: 06/10/2021
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED


                                                                            Nicole A. Maruzzi
                                                                            LOWEY DANNENBERG PC - Boston
                                                                            265 Franklin Street
                                                                            Suite 1702
                                                                            Boston, MA 02110
                                                                            215-399-4770
                                                                            nmaruzzi@lowey.com
                                                                            Assigned: 06/10/2021
                                                                            LEAD ATTORNEY


20 of 35                                                                                                          6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                            https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 21 of 35 PageID #: 36

                                                                 ATTORNEY TO BE NOTICED


                                                                 Christian P. Levis
                                                                 LOWEY DANNENBERG PC - White
                                                                 Plains
                                                                 44 South Broadway
                                                                 Suite 1100
                                                                 White Plains, NY 10601
                                                                 914-997-0500
                                                                 914-997-0035 (fax)
                                                                 clevis@lowey.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Claire Noelle Feigenbaum
                                                                 LOWEY DANNENBERG PC - White
                                                                 Plains
                                                                 44 South Broadway
                                                                 Suite 1100
                                                                 White Plains, NY 10601
                                                                 914-997-0500
                                                                 914-997-0035 (fax)
                                                                 nfeigenbaum@lowey.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Roland R. St. Louis, III
                                                                 LOWEY DANNENBERG PC - White
                                                                 Plains
                                                                 44 South Broadway
                                                                 Suite 1100
                                                                 White Plains, NY 10601
                                                                 914-997-0500
                                                                 914-997-0035 (fax)
                                                                 rstlouis@lowey.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Vincent Briganti
                                                                 LOWEY DANNENBERG PC - White
                                                                 Plains
                                                                 44 South Broadway
                                                                 Suite 1100
                                                                 White Plains, NY 10601
                                                                 914-997-0500


21 of 35                                                                                               6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                            https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 22 of 35 PageID #: 37

                                                                 914-997-0035 (fax)
                                                                 vbriganti@lowey.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Carol Lee O'Keefe
                                                                 KOREIN AND TILLERY LLC - St
                                                                 Louis
                                                                 505 North 7th Street
                                                                 Suite 3600
                                                                 St. Louis, MO 63101
                                                                 314-241-4844
                                                                 314-241-3525 (fax)
                                                                 cokeefe@koreintillery.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Jamie L. Boyer
                                                                 KOREIN AND TILLERY LLC - St
                                                                 Louis
                                                                 505 North 7th Street
                                                                 Suite 3600
                                                                 St. Louis, MO 63101
                                                                 314-241-4844
                                                                 314-241-3525 (fax)
                                                                 jboyer@koreintillery.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 John A. Libra
                                                                 KOREIN AND TILLERY LLC - St
                                                                 Louis
                                                                 505 North 7th Street
                                                                 Suite 3600
                                                                 St. Louis, MO 63101
                                                                 314-241-4844
                                                                 314-241-3525 (fax)
                                                                 jlibra@koreintillery.com
                                                                 Assigned: 06/10/2021
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


                                                                 Randall P. Ewing, Jr.
                                                                 KOREIN AND TILLERY LLC - St
                                                                 Louis


22 of 35                                                                                               6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                                       https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
                Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 23 of 35 PageID #: 38

                                                                            505 North 7th Street
                                                                            Suite 3600
                                                                            St. Louis, MO 63101
                                                                            314-241-4844
                                                                            314-241-3525 (fax)
                                                                            rewing@koreintillery.com
                                                                            Assigned: 06/10/2021
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED


           Jason J. Canjar                                                  Marc H. Edelson
           on behalf of himself and all others similarly                    EDELSON AND ASSOCIATES LLC
           situated doing business as YEDINAK                               45 W. Court Street
           REGISTERED HOLSTEINS                                             Doylestown, PA 18901-4223
                                                           represented      215-230-8043
           Added: 06/10/2021                               by               215-230-8735 (fax)
           (Plaintiff)                                                      medelson@edelson-law.com
                                                                            Assigned: 06/10/2021
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED


                                                                            Randall P. Ewing, Jr.
                                                                            KOREIN AND TILLERY LLC - St
                                                                            Louis
                                                                            505 North 7th Street
                                                                            Suite 3600
                                                                            St. Louis, MO 63101
                                                                            314-241-4844
                                                                            314-241-3525 (fax)
                                                                            rewing@koreintillery.com
                                                                            Assigned: 06/10/2021
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED


                                                                            Robert L. King
                                                                            KOREIN AND TILLERY LLC - St
                                                                            Louis
                                                                            505 North 7th Street
                                                                            Suite 3600
                                                                            St. Louis, MO 63101
                                                                            314-241-4844
                                                                            314-241-3525 (fax)
                                                                            rking@koreintillery.com
                                                                            Assigned: 06/10/2021
                                                                            LEAD ATTORNEY
                                                                            ATTORNEY TO BE NOTICED




23 of 35                                                                                                          6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                               https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 24 of 35 PageID #: 39


           Bayer CropScience L.P.                                   Michael J. Nester
           Added: 06/09/2021                                        DONOVAN AND ROSE
           (Defendant)                                              15 N. 1st St.
                                                                    Suite A
                                                                    Belleville, IL 62220
                                                   represented
                                                                    618-212-6500
                                                   by
                                                                    618-212-6501 (fax)
                                                                    mnester@drnpc.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Erick E. VanDorn
                                                                    THOMPSON COBURN LLP -
                                                                    Belleville
                                                                    525 W. Main Street
                                                                    Suite 300
                                                                    Belleville, IL 62220
                                                                    618-277-4700
                                                                    618-236-3434 (fax)
                                                                    evandorn@thompsoncoburn.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Christopher M. Hohn
                                                                    THOMPSON COBURN LLP - St Louis
                                                                    One US Bank Plaza
                                                                    505 N. 7th Street
                                                                    Suite 2700
                                                                    St. Louis, MO 63101
                                                                    314-552-6159
                                                                    314-552-7000 (fax)
                                                                    chohn@thompsoncoburn.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Edwin G. Harvey
                                                                    THOMPSON COBURN LLP - St Louis
                                                                    One US Bank Plaza
                                                                    505 N. 7th Street
                                                                    Suite 2700
                                                                    St. Louis, MO 63101
                                                                    314-552-6049
                                                                    314-552-7000 (fax)
                                                                    eharvey@thompsoncoburn.com
                                                                    Assigned: 06/09/2021


24 of 35                                                                                                  6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                               https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 25 of 35 PageID #: 40

                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Sharon B. Rosenberg
                                                                    THOMPSON COBURN LLP - St Louis
                                                                    One US Bank Plaza
                                                                    505 N. 7th Street
                                                                    Suite 2700
                                                                    St. Louis, MO 63101
                                                                    314-552-6173
                                                                    314-552-7173 (fax)
                                                                    srosenberg@thompsoncoburn.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


           Bayer CropScience Inc.                                   Michael J. Nester
           Added: 06/09/2021                                        DONOVAN AND ROSE
           (Defendant)                                              15 N. 1st St.
                                                                    Suite A
                                                                    Belleville, IL 62220
                                                   represented
                                                                    618-212-6500
                                                   by
                                                                    618-212-6501 (fax)
                                                                    mnester@drnpc.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Erick E. VanDorn
                                                                    THOMPSON COBURN LLP -
                                                                    Belleville
                                                                    525 W. Main Street
                                                                    Suite 300
                                                                    Belleville, IL 62220
                                                                    618-277-4700
                                                                    618-236-3434 (fax)
                                                                    evandorn@thompsoncoburn.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Christopher M. Hohn
                                                                    THOMPSON COBURN LLP - St Louis
                                                                    One US Bank Plaza
                                                                    505 N. 7th Street
                                                                    Suite 2700
                                                                    St. Louis, MO 63101
                                                                    314-552-6159


25 of 35                                                                                                  6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                               https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 26 of 35 PageID #: 41

                                                                    314-552-7000 (fax)
                                                                    chohn@thompsoncoburn.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Edwin G. Harvey
                                                                    THOMPSON COBURN LLP - St Louis
                                                                    One US Bank Plaza
                                                                    505 N. 7th Street
                                                                    Suite 2700
                                                                    St. Louis, MO 63101
                                                                    314-552-6049
                                                                    314-552-7000 (fax)
                                                                    eharvey@thompsoncoburn.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Sharon B. Rosenberg
                                                                    THOMPSON COBURN LLP - St Louis
                                                                    One US Bank Plaza
                                                                    505 N. 7th Street
                                                                    Suite 2700
                                                                    St. Louis, MO 63101
                                                                    314-552-6173
                                                                    314-552-7173 (fax)
                                                                    srosenberg@thompsoncoburn.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


           Corteva Inc.                                             Donald M. Flack
           Added: 06/09/2021                                        ARMSTRONG TEASDALE LLP -
           (Defendant)                                              Edwardsville
                                                                    115 N. Second Street
                                                   represented      Edwardsville, IL 62025
                                                   by               314-342-4143
                                                                    dflack@atllp.com
                                                                    Assigned: 06/22/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Michael J. Nester
                                                                    DONOVAN AND ROSE
                                                                    15 N. 1st St.
                                                                    Suite A
                                                                    Belleville, IL 62220


26 of 35                                                                                                  6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                                  https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 27 of 35 PageID #: 42

                                                                       618-212-6500
                                                                       618-212-6501 (fax)
                                                                       mnester@drnpc.com
                                                                       Assigned: 06/09/2021
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED


           Cargill Incorporated                                        Michael J. Nester
           Added: 06/09/2021                                           DONOVAN AND ROSE
           (Defendant)                                                 15 N. 1st St.
                                                                       Suite A
                                                                       Belleville, IL 62220
                                                      represented
                                                                       618-212-6500
                                                      by
                                                                       618-212-6501 (fax)
                                                                       mnester@drnpc.com
                                                                       Assigned: 06/09/2021
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED


                                                                       Eric J. Mahr
                                                                       FRESHFIELDS AND BRUCKHAUS
                                                                       LLP - DC
                                                                       700 13th Street NW
                                                                       10th Floor
                                                                       Washington, DC 20005-3960
                                                                       202-777-4545
                                                                       202-777-4555 (fax)
                                                                       eric.mahr@freshfields.com
                                                                       Assigned: 06/09/2021
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED


           BASF Corporation                                            Troy A. Bozarth
           a Delaware limited company for corporate                    HEPLER BROOM LLC - Edwardsville
           parent BASF USA Holding LLC                                 130 N. Main Street
           Reg. Agent: C T Corporation System                          P.O. Box 510
           120 South Central Ave.                                      Edwardsville, IL 62025-0510
                                                      represented
           Clayton, MO 63105                                           618-656-0184
                                                      by
           Added: 06/09/2021                                           618-656-1364 (fax)
           (Defendant)                                                 tab@heplerbroom.com
                                                                       Assigned: 06/09/2021
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED


                                                                       Lara Bach
                                                                       WEIL GOTSHAL LLP - Miami
                                                                       1395 Brickell Ave.
                                                                       Suite 1200


27 of 35                                                                                                     6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                               https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 28 of 35 PageID #: 43

                                                                    Miami, FL 33131
                                                                    305-577-3135
                                                                    lara.bach@weil.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    PRO HAC VICE
                                                                    ATTORNEY TO BE NOTICED


                                                                    Michael J. Nester
                                                                    DONOVAN AND ROSE
                                                                    15 N. 1st St.
                                                                    Suite A
                                                                    Belleville, IL 62220
                                                                    618-212-6500
                                                                    618-212-6501 (fax)
                                                                    mnester@drnpc.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Adam C. Hemlock
                                                                    WEIL GOTSHAL LLP - New York
                                                                    767 Fifth Avenue
                                                                    Concourse
                                                                    New York, NY 10153
                                                                    212-310-8281
                                                                    212-310-8007 (fax)
                                                                    adam.hemlock@weil.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    David J. Lender
                                                                    WEIL GOTSHAL LLP - New York
                                                                    767 Fifth Avenue
                                                                    Concourse
                                                                    New York, NY 10153
                                                                    212-833-8153
                                                                    david.lender@weil.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


           Syngenta Corporation                                     Michael J. Nester
           Added: 06/09/2021                       represented      DONOVAN AND ROSE
           (Defendant)                             by               15 N. 1st St.
                                                                    Suite A
                                                                    Belleville, IL 62220


28 of 35                                                                                                  6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                               https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 29 of 35 PageID #: 44

                                                                    618-212-6500
                                                                    618-212-6501 (fax)
                                                                    mnester@drnpc.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Nathan P. Eimer
                                                                    EIMER STAHL LLP
                                                                    224 S. Michigan Ave.
                                                                    Suite 1100
                                                                    Chicago, IL 60604
                                                                    312-660-7601
                                                                    312-692-1718 (fax)
                                                                    neimer@eimerstahl.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Brian Chang
                                                                    Eimer Stahl LLP
                                                                    224 South Michigan Avenue
                                                                    Suite 1100
                                                                    Chicago, IL 60604
                                                                    312-660-7600
                                                                    312-692-1718 (fax)
                                                                    bchang@eimerstahl.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Paul S. Mishkin
                                                                    DAVIS POLK LLP
                                                                    450 Lexington Avenue
                                                                    New York, NY 10017
                                                                    212-450-4292
                                                                    212-701-5292 (fax)
                                                                    paul.mishkin@davispolk.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    PRO HAC VICE
                                                                    ATTORNEY TO BE NOTICED


           Winfield Solutions, LLC                                  Michael J. Nester
           Added: 06/09/2021                       represented      DONOVAN AND ROSE
           (Defendant)                             by               15 N. 1st St.
                                                                    Suite A
                                                                    Belleville, IL 62220


29 of 35                                                                                                  6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                               https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 30 of 35 PageID #: 45

                                                                    618-212-6500
                                                                    618-212-6501 (fax)
                                                                    mnester@drnpc.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Vanessa G. Jacobsen
                                                                    EIMER STAHL LLP
                                                                    224 S. Michigan Ave.
                                                                    Suite 1100
                                                                    Chicago, IL 60604
                                                                    312-660-7604
                                                                    312-692-1718 (fax)
                                                                    vjacobsen@eimerstahl.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Sarah H. Catalano
                                                                    Eimer Stahl LLP
                                                                    224 South Michigan Avenue
                                                                    Suite 1100
                                                                    Chicago, IL 60604
                                                                    312-660-7647
                                                                    312-692-1718 (fax)
                                                                    scatalano@eimerstahl.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


           Univar Solutions, Inc.                                   Michael J. Nester
           Added: 06/09/2021                                        DONOVAN AND ROSE
           (Defendant)                                              15 N. 1st St.
                                                                    Suite A
                                                                    Belleville, IL 62220
                                                   represented
                                                                    618-212-6500
                                                   by
                                                                    618-212-6501 (fax)
                                                                    mnester@drnpc.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Matt D. Basil
                                                                    WILLKIE AND FARR LLP - Chicago
                                                                    300 N. LaSalle Dr.
                                                                    Ste 50th Floor
                                                                    Chicago, IL 60654-3456


30 of 35                                                                                                  6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                               https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 31 of 35 PageID #: 46

                                                                    312-728-9020
                                                                    312-728-9199 (fax)
                                                                    mbasil@willkie.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Craig C. Martin
                                                                    JENNER AND BLOCK - Chicago 2
                                                                    353 N. Clark Street
                                                                    Chicago, IL 60654-3456
                                                                    312-923-2776
                                                                    312-840-7776 (fax)
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


           Federated Co-Operatives Ltd.                             Michael J. Nester
           Added: 06/09/2021                                        DONOVAN AND ROSE
           (Defendant)                                              15 N. 1st St.
                                                                    Suite A
                                                                    Belleville, IL 62220
                                                   represented
                                                                    618-212-6500
                                                   by
                                                                    618-212-6501 (fax)
                                                                    mnester@drnpc.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Michael L. McCluggage
                                                                    Eimer Stahl LLP
                                                                    224 South Michigan Avenue
                                                                    Suite 1100
                                                                    Chicago, IL 60604
                                                                    312-660-7600
                                                                    mmccluggage@eimerstahl.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Barack S. Echols
                                                                    KIRKLAND AND ELLIS - Chicago
                                                                    300 N. LaSalle
                                                                    Chicago, IL 60654
                                                                    312-862-2000
                                                                    312-862-2200 (fax)
                                                                    barack.echols@kirkland.com
                                                                    Assigned: 06/09/2021


31 of 35                                                                                                  6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                               https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 32 of 35 PageID #: 47

                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


           CHS Inc.                                                 Michael J. Nester
           Added: 06/09/2021                                        DONOVAN AND ROSE
           (Defendant)                                              15 N. 1st St.
                                                                    Suite A
                                                                    Belleville, IL 62220
                                                   represented
                                                                    618-212-6500
                                                   by
                                                                    618-212-6501 (fax)
                                                                    mnester@drnpc.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Kathy L. Osborn
                                                                    FAEGRE DRINKER LLP -
                                                                    Indianapolis
                                                                    300 N. Meridian St.
                                                                    Suite 2500
                                                                    Indianapolis, IN 46204-1750
                                                                    317-237-8261
                                                                    kathy.osborn@faegrebd.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Colby A. Kingsbury
                                                                    FAEGRE DRINKER LLP - Chicago
                                                                    311 S. Wacker Drive
                                                                    Suite 4300
                                                                    Chicago, IL 60606
                                                                    312-212-6573
                                                                    colby.kingsbury@faegrebd.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


           Nutrien AG Solutions, Inc.                               Michael J. Nester
           Nutrien Ag Solutions, Inc.                               DONOVAN AND ROSE
           5296 Harvest Lake Drive                                  15 N. 1st St.
           Building 5, Level 4                                      Suite A
           80538                                   represented      Belleville, IL 62220
           LOVELAND, CO 80538                      by               618-212-6500
           United Sta                                               618-212-6501 (fax)
           Added: 06/09/2021                                        mnester@drnpc.com
           (Defendant)                                              Assigned: 06/09/2021
                                                                    LEAD ATTORNEY


32 of 35                                                                                                  6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                               https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 33 of 35 PageID #: 48

                                                                    ATTORNEY TO BE NOTICED


                                                                    Travis H. Campbell
                                                                    BRYAN CAVE LLP - St Louis
                                                                    One Metropolitan Square
                                                                    211 N. Broadway
                                                                    Suite 3600
                                                                    St. Louis, MO 63102
                                                                    314-259-2933
                                                                    314-552-8933 (fax)
                                                                    travis.campbell@bclplaw.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


           Growmark Inc.                                            Barry S. Noeltner
           Added: 06/09/2021                                        HEYL ROYSTER PC - Edwardsville
           (Defendant)                                              105 W. Vandalia Street
                                                                    Suite 100
                                                                    Edwardsville, IL 62025
                                                   represented
                                                                    618-656-4646
                                                   by
                                                                    309-420-0402 (fax)
                                                                    bnoeltner@heylroyster.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Michael J. Nester
                                                                    DONOVAN AND ROSE
                                                                    15 N. 1st St.
                                                                    Suite A
                                                                    Belleville, IL 62220
                                                                    618-212-6500
                                                                    618-212-6501 (fax)
                                                                    mnester@drnpc.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


           Simplot AB Retail Sub, Inc.                              Michael J. Nester
           Added: 06/09/2021                                        DONOVAN AND ROSE
           (Defendant)                                              15 N. 1st St.
                                                   represented      Suite A
                                                   by               Belleville, IL 62220
                                                                    618-212-6500
                                                                    618-212-6501 (fax)
                                                                    mnester@drnpc.com
                                                                    Assigned: 06/09/2021


33 of 35                                                                                                  6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                               https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 34 of 35 PageID #: 49

                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


           Tenkoz Inc.                                              Michael J. Nester
           Added: 06/09/2021                                        DONOVAN AND ROSE
           (Defendant)                                              15 N. 1st St.
                                                                    Suite A
                                                                    Belleville, IL 62220
                                                   represented
                                                                    618-212-6500
                                                   by
                                                                    618-212-6501 (fax)
                                                                    mnester@drnpc.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Timothy J. McCaffrey
                                                                    EVERSHEDS SUTHERLAND US
                                                                    LLP - Chicago
                                                                    900 North Michigan Avenue
                                                                    Suite 1000
                                                                    Chicago, IL 60611
                                                                    312-724-9006
                                                                    312-724-9322 (fax)
                                                                    timmccaffrey@eversheds-
                                                                    sutherland.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    James Robert McGibbon
                                                                    EVERSHEDS SUTHERLAND US
                                                                    LLP - Atlanta
                                                                    999 Peachtree St NE
                                                                    Suite 2300
                                                                    Atlanta, GA 30309
                                                                    404-853-8000
                                                                    404-853-8806 (fax)
                                                                    jimmcgibbon@eversheds-
                                                                    sutherland.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


                                                                    Lee A. Peifer
                                                                    EVERSHEDS SUTHERLAND US
                                                                    LLP - Atlanta
                                                                    999 Peachtree St NE
                                                                    Suite 2300


34 of 35                                                                                                  6/23/2021, 9:59 AM
MOED - CM/ECF (LIVE)-Query Parties                               https://moed-ecf.sso.dcn/cgi-bin/moedqryActiveParty.pl?188895
               Case: 4:21-md-02993-SEP Doc. #: 6-1 Filed: 06/29/21 Page: 35 of 35 PageID #: 50

                                                                    Atlanta, GA 30309
                                                                    404-853-8000
                                                                    404-853-8806 (fax)
                                                                    leepeifer@eversheds-sutherland.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


           Pioneer Hi-Bred International, Inc.                      Donald M. Flack
           Added: 06/10/2021                                        ARMSTRONG TEASDALE LLP -
           (Defendant)                                              Edwardsville
                                                                    115 N. Second Street
                                                   represented      Edwardsville, IL 62025
                                                   by               314-342-4143
                                                                    dflack@atllp.com
                                                                    Assigned: 06/22/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


           Growmark FS, LLC                                         Barry S. Noeltner
           Added: 06/10/2021                                        HEYL ROYSTER PC - Edwardsville
           (Defendant)                                              105 W. Vandalia Street
                                                                    Suite 100
                                                                    Edwardsville, IL 62025
                                                   represented
                                                                    618-656-4646
                                                   by
                                                                    309-420-0402 (fax)
                                                                    bnoeltner@heylroyster.com
                                                                    Assigned: 06/09/2021
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


           Barbara Piper
           Added: 06/10/2021
           (Movant)




35 of 35                                                                                                  6/23/2021, 9:59 AM
